Mr. Justice Robb
delivered the opinion of the Court:
As the testimony raised a sharp issue of fact, it was clearly for the jury to say whether the minds of the parties ever met, and whether the conduct of the defendant’s agent was calculated to mislead the plaintiff to her injury. If the jury accepted the testimony of the plaintiff, and they evidently did, it was expressly understood that the money which was paid her by the defendant’s agent was for injury to her clothing, and for nothing else. It was further understood that the paper which she signed “was simply a receipt, so that the railroad would know that she had receipted for her clothing,—for injury to her clothing.” It is clear, therefore, that there was ample evidence upon which to base a finding that nothing was paid the plaintiff on account of physical injuries. Of course, it would have been competent for her to have executed a release for such damages in consideration of the payment of damages to her clothing, but the circumstances surrounding the transaction were such that it was for the jury to say whether it was an act of negligence on her part to rely upon the statement of the agent, and sign the paper without examination. Baltimore & O. R. Co. v. Morgan, 35 App. D. C. 195; Union P. R. Co. v. Harris, 158 U. S. 326, 39 L. ed. 1003, 15 Sup. Ct. Rep. 843; Lusted v. Chicago & N. W. R. Co. 71 Wis. 391, 36 N. W. 857; Larsson v. Metropolitan Stock Exch. 200 Mass. 367, 86 N. E. 940. It would be unconscionable for a court of justice to rule, as matter of law, that it constituted negligence for a lady seventy-five years of age, unversed in business matters, to sign a paper, under the circumstances detailed by the plaintiff, without reading it. If she is to be charged with negligence as matter of law, who is to receive the benefit ? In other words, is the company to be thus favored, through whose agent the plaintiff was led or induced to sign a general release when she in fact supposed, and we think the jury were justified in finding that she had reason to suppose, that she was signing a mere receipt for money paid her for a specific purpose ?
It is further assigned as error that the court, at the request *472of the plaintiff, instructed the jury that actual intent to defraud or intentional misrepresentation on the part of the agent of the company in procuring plaintiff’s signature to said alleged release were unnecessary in order to avoid the effect of such release, if it appeared “that the statements or conduct of said agent were reasonably calculated to mislead the plaintiff as to the true nature of the paper, and induce her to sign the same without reading it or having it read to her, and that she was misled thereby and signed the same relying upon such statements or conduct on the part of the agent.” It is well settled that the fraud of the defendant in such cases may be purely passive. If the plaintiff, without negligence, is misled to his injury by the acts and representations of the defendant, the mischief is none the less because such acts and representations did not spring from a corrupt motive. For “if there was a misunderstanding of the facts, whether the facts were wilfully misstated by the agent of the railway company or not is not a very material question; but the question is whether the facts were understood by both parties.” Union P. R. Co. v. Harris, 158 U. S. 326, 332, 39 L. ed. 1003, 1005, 15 Sup. Ct. Rep. 843; In Lusted v. Chicago & N. W. R. Co. 71 Wis. 391, 36 N. W. 857, which was cited with approval by the Supreme Court in the Harris Case, the court said: “The further question then arises, Was the ignorance of the plaintiff of the clause contained in the instrument, releasing all claim of personal injury, the result of such negligence on his part as precludes him from avoiding it? As to that point we are constrained to say, without imputing to the agent who obtained the release any conscious bad faith in the transaction, that he obtained it at such a time and under such circumstances as to show that he acquired an undue advantage, akin in law to a species of fraud.” See also: Kirchner v. New Home Sewing Mach. Co. 135 N. Y. 182, 31 N. E. 1104; Rauen v. Prudential Ins. Co. 129 Iowa, 725, 106 N. W. 198; O’Donnell v. Clinton, 145 Mass. 461, 14 N. E. 747.
Judgment affirmed, with costs. Affirmed.